Citation Nr: 1707247	
Decision Date: 03/09/17    Archive Date: 03/17/17

DOCKET NO.  10-42 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for right shoulder osteoarthritis, to include as secondary to service-connected residuals of fracture of the midshaft of the right clavicle.

2.  Entitlement to service connection for right shoulder impingement syndrome with rotator cuff tear, to include as secondary to service-connected residuals of fracture of the midshaft of the right clavicle.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depressive disorder.


REPRESENTATION

Veteran represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Moore, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from May 1982 to August 1984.

These matters come before the Board of Veterans' Appeals (Board) on appeal from December 2009 and August 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Board remanded the claims in April 2014.

In December 2013, the Veteran presented sworn testimony during a Travel Board hearing in St. Petersburg, Florida, which was chaired by the undersigned.  A transcript of that hearing has been associated with the claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


REMAND

Per the Board's April 2014 remand, the AOJ obtained addendum opinions for the Veteran's claimed disabilities in May 2014.  The examiners were unable to provide a positive nexus opinion for the Veteran's right shoulder disabilities or psychiatric disability.  
With regards to the right shoulder claims, the examiner did not address the Veteran's contentions of continuous right shoulder pain since service, relying instead on a lack of medical documentation of such complaints.  The Board's remand specifically advised against such reliance.  Moreover, the Board's remand indicated that if the December 2009 examiner was unavailable to provide an addendum opinion, the Veteran must be afforded a new VA examination.  Although the opinion was provided by a different VA examiner, the Veteran was not afforded a new examination.  

With regards to the psychiatric claim, the examiner claimed that the Veteran did not have enough symptoms to warrant a PTSD diagnosis.  However, this is not consistent with the symptoms laid out in the August 2010 VA examination or VA treatment records.

In light of these deficiencies, the claims must be remanded for new VA examinations and opinions, consistent with the Board's April 2014 remand directives.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  

As the case is being remanded, the Board will take the opportunity to obtain any updated VA treatment records.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file all VA treatment records for the Veteran dated from January 2013 to the present.  All attempts to obtain these records should be documented in the claims file.  

2.  Thereafter, the Veteran's claims file should be provided to an appropriate VA examiner for an addendum opinion for the Veteran's right shoulder claims.  The claims folder must be made available to the examiner for review in connection with the opinion.  The Veteran may be recalled for examination if deemed necessary.

The examiner should state whether it whether it at least as likely as not (50 percent probability or more) that the Veteran's currently diagnosed right shoulder osteoarthritis and/or right shoulder impingement syndrome with rotator cuff tear began in service, was caused by service, or is otherwise related to service to include as the result of the 1983 motor vehicle accident.

If the above opinion is negative, then the examiner is asked to provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the right shoulder disability was caused or aggravated by his service-connected right clavicle fracture.  

Aggravation is defined as a permanent worsening beyond the natural progression of the disability.

In answering these questions, the examiner should address the Veteran's complaints of continuous right shoulder pain since service.  The examiner also must address the Veteran's statement that the extent of his inservice right shoulder injury is unclear because he was not provided an MRI at that time.

Rationale for all requested opinions shall be provided. If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so. In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3.  Thereafter, the Veteran's claims file should be provided to an appropriate VA psychiatric examiner, other than the August 2010/May 2014 examiner, for an addendum opinion.  The claims folder must be made available to the examiner for review in connection with the opinion.  The Veteran may be recalled for examination if deemed necessary.

The examiner should identify and diagnose all acquired psychiatric disorders, to include those that may have resolved during the appeals process.  The examiner must specifically address the multiple VA diagnoses of PTSD and the seemingly sufficient number of symptoms to support such a diagnosis.  For each diagnosed psychiatric disorder, the examiner should state whether it is at least as likely as not (a 50 percent probability or more) that such a disorder began in service, was caused by service, or is otherwise related to service to include the 1983 motor vehicle accident.  In answering this question, the examiner must address the Veteran's reports of nightmares, flashbacks, and other psychiatric symptoms since the accident.  The examiner also must address the Veteran's self-report of depression or excessive worry at separation, as well as the examiner's notation that the Veteran reported excessive worry and mild depression secondary to life in general and specifically regarding his separation from service.  The examiner should address this inservice complaint despite the presence of an official psychiatric diagnosis on the separation examination.   The examiner should also consider the August 2010 VA examination report.
4.  After completing the above actions, the Veteran's claims of entitlement to service connection for right shoulder arthritis, right shoulder impingement syndrome with rotator cuff tear, and an acquired psychiatric disorder should be readjudicated.  If any of the claims remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, all issues properly on appeal should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




